Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


The State of Texas for the Best Interest and           Appeal from the County Court at Law of
Protection of J.G., Appellant                          Cherokee County, Texas (Tr. Ct. No.
                                                       40080). Memorandum Opinion delivered
No. 06-13-00022-CV                                     by Justice Carter, Chief Justice Morriss and
                                                       Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and order immediate release
from involuntary commitment.
       We further order that the State pay all costs of this appeal.


                                                        RENDERED MAY 2, 2013
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk